Citation Nr: 0801123	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-12 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a right elbow 
disability.

3.  Entitlement to service connection for a tuberculin skin 
reaction.

4.  Entitlement to service connection for a stomach 
disability.

5.  Entitlement to service connection for a left testicle 
disability.

6.  Entitlement to service connection for bilateral ear 
infections.

7.  Entitlement to service connection for respiratory 
disability.

8.  Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to August 
2003.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which, in 
pertinent part, denied entitlement to service connection for 
the above conditions.  

The veteran resides overseas, and jurisdiction has been 
transferred to the Pittsburgh, Pennsylvania RO.

The issues of entitlement to service connection for 
respiratory and headache disabilities are addressed in the 
remand that follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran's current skin disability was incurred during 
active duty service.  

2.  The veteran does not have a right elbow disability.

3.   The veteran does not have a disability resulting from a 
positive tuberculin skin reaction.

4.  The veteran does not have a gastrointestinal disability. 

5.  A current left testicle disability was incurred during 
active service.

6.  Bilateral ear infections are not etiologically related to 
active duty service.  


CONCLUSIONS OF LAW

1.  Service connection for the veteran's skin disability is 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

2.  A right elbow disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

3.  A chronic disability resulting from a tuberculin skin 
reaction was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

4.  A gastrointestinal disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

5.  A left testicle disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

6.  Bilateral ear infections were neither incurred nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board has found the evidence currently of record is 
sufficient to establish the veteran's entitlement to service 
connection for skin and left testicle disabilities.  
Therefore, no further development of the record is required 
with respect to those matters decided herein.

With respect to the veteran's other claims, in a letter 
issued in September 2004, subsequent to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for 
entitlement to service connection.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element of VCAA notice, the 
September 2004 letter contained a notation that the veteran 
should submit any evidence in his possession pertinent to the 
claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the September 2004 letter.  There was a 
timing deficiency in that the notice was not provided until 
after the initial adjudication of the claim.  The timing 
deficiency was cured by readjudication of the claims after 
the notice was provided.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

While he did not receive information regarding the effective 
date or disability rating elements of his claims until March 
2006, since the claims are being denied, no disability rating 
or effective dates will be assigned.  Therefore, the veteran 
is not prejudiced by the delayed notice on these elements.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  In this 
regard, the Board notes that although complete service 
medical records are associated with the claims folders, the 
veteran's separation examination is not of record.  The 
veteran, however, was provided a VA contract examination in 
April 2003 while he was still in service.  With respect to 
the claims being denied, the examiner found no evidence of 
current disability.

Following a complete review of the record, the Board finds 
that VA has complied with the VCAA's notification and 
assistance requirements.  The appeal is thus ready to be 
considered on the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms)).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Analysis

A. Skin Disability

The Board finds that the medical evidence of record supports 
the veteran's contention that his current skin condition is 
etiologically related to active duty service.  Service 
medical records show that the veteran was treated 
consistently for multiple skin complaints throughout his 
twenty years of active duty service, beginning in September 
1984.  He was diagnosed with a rash, dermatitis, and 
recurrent tinea corporis.  

In addition, while the veteran had no current skin pathology 
at his April 2003 VA contract examination, in November 2004 
during a private dermatological consultation, he was 
diagnosed with asteatotic eczema and pityrosporon 
folliculitis.  His dermatologist also noted a history of skin 
rashes dating back twenty years.  Similarly, in January 2006, 
the veteran's private physician noted that the veteran had a 
history of actinic keratisis and observed small areas of 
erythema with scale on the veteran's skin.  

Although the record does not contain a medical opinion 
linking the veteran's skin disorders to his active duty 
service, the Board finds that the medical evidence of record 
shows that the veteran's current chronic skin condition was 
incurred during active duty service.  The Board notes that 
the veteran was consistently treated for multiple skin 
complaints during his twenty years of active duty service, 
and he has continued to undergo treatment for similar 
symptomatology since his discharge.  Therefore, the medical 
record supports a finding of continuity of symptomatology and 
service connection for this disability is warranted.    



B.  Right Elbow, Tuberculin Skin Reaction, and Stomach 
Disabilities

As noted above, service connection requires competent 
evidence showing the existence of a present disability.  
Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. 
at 498.  With respect to the veteran's contentions that 
service connection is warranted for a right elbow, tuberculin 
skin reaction, and stomach disabilities, the Board finds that 
evidence of record is against a finding that there is a 
current disease or disability. 

Service medical records show that the veteran was diagnosed 
with lateral epicondylitis of the right elbow in July 1999, 
acute gastroenteritis in December 1995, and a positive 
reactor during tuberculosis testing in November 1999.  While 
a separation examination is not of record, the veteran did 
report a history of acid reflux on his May 2003 medical 
history form.  However, there is no other evidence of in-
service treatment for a right elbow disability, 
gastrointestinal disability, and a tuberculin skin reaction, 
or that these conditions were found to be chronic during 
service.  

On the April 2003 VA contract examination the veteran 
reported ongoing right elbow pain, but the examiner concluded 
that there was no pathology to support diagnoses pertaining 
to the veteran's right elbow, stomach, or in-service positive 
tuberculin skin reaction.  

In fact, X-rays of the veteran's right elbow were normal and 
there was no limitation of motion.  There have been no 
subsequent findings of right elbow disability.  

The veteran is competent to report current symptomatology; 
however, pain, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a "disability" for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet App 282 (1999); aff'd Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  There is no 
evidence since service of an underlying right elbow 
condition.  Absent such evidence the necessary element for 
service connection of a current disability is not shown.

At the April 2003 hearing the veteran reported no symptoms 
since 1990.  In his notice of disagreement, he indicated that 
he had had current symptoms of all claimed conditions, except 
residuals of a tuberculin skin test.  He did not report any 
specific stomach symptoms.  During visits to his private 
physician in 2006, the veteran was not found to have any 
gastrointestinal symptoms.  In fact, there is no record of 
post-service treatment or complaints of the veteran's claimed 
disabilities.

The veteran has never reported current symptomatology 
associated with the tuberculin skin reaction and there is no 
clinical or examination evidence of such disability.  

While there is evidence showing the veteran was treated for 
acute right elbow and stomach conditions in service and was 
found to have a positive tuberculin skin reaction in service, 
the evidence is against a finding of any current disability 
due to service.  Absent proof of the existence of the 
disability being claimed, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claims.

C.  Left Testicle Disability 

On the April 2003 examination, while the veteran was in 
service, he reported that his left testicle was sensitive and 
painful when he jumped.  The examiner did not find current 
pathology, but in February 2005, the veteran was found to 
have chronic low grade epididymitis of the left testicle.  
The veteran reported recurrent pain that had been present for 
months or years.  This evidence serves to show an in-service 
disability, current disability, and a continuity of 
symptomatology since service.

Resolving reasonable doubt in the veteran's favor, service 
connection for a left testicle disability, namely left 
epididymitis is granted.



D.  Ear Infections

The veteran contends that he incurred chronic bilateral ear 
infections as a result of active duty service.  Service 
medical records show that the veteran was treated for otitis 
media in May 1990 and September 1992 and that he reported a 
history of chronic ear infections on his May 2003 medical 
history form.  

On the VA contract examination in April 2003, the veteran's 
ears were normal.  Furthermore, examination of his ears by 
the veteran's private physician in March 2006 was normal.  
The veteran has not reported any specific ear symptomatology, 
and there is no clinical or examination evidence of ear 
infections or their residuals since service.  Therefore, the 
record contains no evidence of a current disability.  

The Board must conclude that the preponderance of the 
evidence is against the claimed, and they must be denied.  
38 U.S.C.A. § 5107(b) (West 2002).



ORDER

Entitlement to service connection for a skin disability is 
granted.

Entitlement to service connection for a right elbow 
disability is denied.

Entitlement to service connection for a tuberculin skin 
reaction is denied.

Entitlement to service connection for a stomach disability is 
denied.

Entitlement to service connection for a left testicle 
disability is granted.

Entitlement to service connection for bilateral ear 
infections is denied.



REMAND

The veteran contends that service connection is warranted for 
headaches as they were incurred as a result of head injuries 
sustained during active duty service. He also contends that 
as a result of active duty service, he incurred a respiratory 
disability manifested by asthma and recurrent bronchitis.  
The Board notes that there is evidence of treatment for these 
conditions both before and after active duty service.  In 
addition, the post-service medical evidence of record 
establishes that the veteran has been diagnosed with 
headaches of an unspecified nature and mild intermittent 
asthma, recurrent acute bronchitis, and possible small 
airways disease.  The Board finds that VA examinations are 
necessary to determine the etiology of these conditions 
before a decision can be rendered.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Arrange for the veteran to be 
examined by a physician with appropriate 
expertise to determine the nature and 
etiology of any current headache and 
respiratory disorders.  The claims 
folders or copies of relevant evidence 
from the claims folder, and a copy of 
this remand must be made available to and 
be reviewed by the examiner.  

The examiner should determine whether the 
veteran has the above conditions.  If the 
veteran is found to have the claimed 
disabilities, the examiner should proffer 
an opinion as to whether it is at least 
as likely as not (a 50 percent or better 
probability) that the disorders are 
etiologically related to any incident of 
service during the veteran's active duty.  
The rationale for any opinions should 
also be provided.

2.  If the benefits sought on appeal are 
not fully granted issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


